Opinion by
Oliver, C. J.
From the testimony, it appeared that, prior to entry, the owner of the petitioner supplied the appraiser with all information he had received from the foreign shipper and that the merchandise was entered at what he believed to be the proper market value. Later, the appraiser advised the petitioner to amend its entry by increasing the value stated thereon. However, the petitioner decided to litigate the matter by filing an appeal for reappraisement, which was ultimately abandoned, due to stress of business. Thereafter, and on subsequent entries involving similar merchandise, notice was sent by the appraiser to the petitioner, advising the latter to reduce its entered values to agree with the amount originally used on the particular entry involved herein. The customs examiner testified that his recommendation to the petitioner to reduce its entered values, after insisting that they be increased, was based on a foreign investigation that “developed a different value,” and that, if the entry in question were presented to him, he would now accept the original invoiced and entered value as the proper value for the merchandise. From an examination of the record, it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was, therefore, granted.